 

Your Internet Defender Inc. 8-K [yidi-8k_063014.htm]

 

Exhibit 10.01

 





Resignation of Lisa Grossman

 

 

 

June 30, 2014

 

 

Effective immediately, please consider this letter as my resignation as
President and as a director of Your Internet Defender Inc. (the "Company"). My
resignation is not a result of a disagreement with the Company or any matter
relating to the Company's operations, policies or practices.

 

Other than a loan to me in the principal amount of $248,831.59, the Company is
not in any way indebted or obligated to me for any termination pay, advances or
otherwise.

 

Sincerely,





      By:

/s/ Lisa Grossman

  Name: Lisa Grossman  





 



 

 



 

 

 